Citation Nr: 1411580	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a bilateral knee disability, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a lumbar spine disability, including as due to an undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), colon polyps, diverticulosis, and irritable bowel syndrome (IBS), including as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral hip disability to include degenerative joint disease (DJD) of the sacroiliac (SI), including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active service from May 1987 to May 1995.  He served in Southwest Asia in support of operation Desert Shield/Desert Storm.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the in Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In support of his claims, the Veteran testified at a hearing at the RO in August 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no evidence that the Veteran currently has been diagnosed with a chronic bilateral elbow disability and medical evidence is against a finding that complaints of pain is otherwise related to his military service, to include as a symptom of an undiagnosed illness.

2.  The results of VA compensation examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable right ear hearing loss disability as defined by VA standards.

3.  The competent lay and medical evidence is against a finding that mild narrowing of the medial compartments of the knees is related to the Veteran's military service, to include as a symptom of an undiagnosed illness. 

4.  The competent lay and medical evidence is against a finding that lumbar strain is related to the Veteran's military service, to include as a symptom of an undiagnosed illness. 

5.  The competent lay and medical evidence is against a finding that the gastrointestinal disorders are related to the Veteran's military service, to include as a symptom of an undiagnosed illness.

6.  The competent lay and medical evidence is against a finding that a bilateral hip disability, DJD of the SI, is related to the Veteran's military service, to include as a symptom of an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral elbow pain was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 

2.  The Veteran does not have a ratable right ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  A bilateral knee disability was not incurred or aggravated in service, to include as a result of an undiagnosed illness, and degenerative changes (mild narrowing of the medial compartments of knees) may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013). 

4.  A low back disability was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 

5.  A chronic gastrointestinal disorder was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 

6.  A bilateral hip disability was not incurred or aggravated in service, to include as a result of an undiagnosed illness, and degenerative changes (arthritis) may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  

The Veteran has received all required VCAA notice in April 2009, and there is no pleading or contention that he has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In support of his claims, the Veteran testified at a hearing at the RO in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Similarly, VA also has satisfied its duty to assist him with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to the claims.  He also had VA compensation examinations that included a request for a medical nexus opinion concerning the etiology of his claimed disabilities, especially in terms of whether they were incurred or aggravated during his military service.  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

The Veteran therefore has received all required notice and assistance concerning the claim that is being adjudicated in this decision.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. General Statutes, Regulations and Cases Pertaining to Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

III. Analysis

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

Reviewing the Veteran's post service medical records, on March 24, 2009, he sought treatment at a VA facility for a variety of complaints including psychiatric difficulties, hearing loss, tinnitus, abdominal pain, and sleep impairment.  A VA Persian Gulf War Protocol examination was conducted 2 days later.  He reported that he was exposed to various agents including oil fires, cigarettes, chemical agents, personal pesticides, nerve gas, nerve agents, and tent heaters.  The diagnoses included small left renal calculi, simple cyst of the right kidney, obesity, GERD, anxiety, and/or PTSD.  The examiner also remarked that the Veteran did not have any undiagnosed illnesses.  

In May 2009, VA treatment reflect that polyps, located in the ascending colon and recto-sigmoid regions were removed.  Sigmoid diverticulosis was also diagnosed.  

A series of VA examination were conducted under the Gulf War Protocol guidelines in October 2009.  The diagnoses included diverticulitis, left rotator cuff tendonitis, neck strain, allergic rhinitis, and lumbosacral strain.  The examiner noted that there was no undiagnosed illness found.  

Another series of VA examinations were conducted in March 2010.  The Veteran reported his medical and military history as well as his symptoms.  On radiological studies, mild narrowing of the medial compartments of the knees was noted.  His elbows were deemed normal on X- ray.  There was also X-ray evidence of DJD of the hips.  The diagnoses included GERD, removal of benign colon polyps, degenerative joint disease (DJD) of the hips, and arthralgia of the elbows of undetermined etiology.  

This physician found that the Veteran's left shoulder tendonitis, chronic sinusitis, and chronic rhinitis were related to military service.  (The RO has since granted service connection for these disabilities.)  Regarding the diagnosed diverticulosis and intestinal symptoms the examiner stated:

It is noted in his service record that he had several episodes, which was diagnosed as viral gastroenteritis.  But one would not expect, in this examiner's opinion, that the diverticulitis to be related to those episodes that is the diverticulitis is a developmental type problem that develops in the colon; however, he is young to develop that and he also has a history of irritable bowel syndrome, which again is really of unknown etiology and is a diagnosis of exclusion.  Therefore, the current diagnosis of diverticulitis and irritable bowel syndrome is less likely as not related to those problems that he experienced during service.  

A VA general medical examination was conducted in June 2010.  The nurse practitioner reported diagnoses of GERD, allergic rhinitis, diverticulosis, obesity, hyperlipidemia, DJD of the sacroiliac (SI) joints, mild narrowing of the medial compartments of the knees, and obstructive sleep apnea.  He also concluded that there was no evidence of an undiagnosed illness.  

In a more detailed statement, the examiner determined that the Veteran's complaints including arthralgia were unrelated to Gulf War Syndrome.  In providing the rationale, he pointed out that the Veteran has mild narrowing of the knees but has not developed DJD.  The examiner explained that the Veteran's body is sending signals in the form of pain, swelling and other methods.  These symptoms actually precede any objective evidence of physiological changes.  He stated that the Veteran is in the process of developing DJD.  But, the examiner explained that this degenerative process results from such factors as his age and obesity.  He concluded that Gulf War syndrome was not the cause of arthralgia, but it is the aging process as evidenced by the mild narrowing of the medial compartment joint spaces.  

In other remarks the examiner stated:

The veteran does not have any undiagnosed illnesses.  Gulf War guidelines were followed.  The Veteran's symptoms of arthralgia are related to the medial narrowing of the bilateral knees.  The Veteran's fatigue and aching are related to degenerative arthritis of the SI joints and to obstructive sleep apnea.  The Veteran's burning semen, which is intermittent in nature, is most likely related to his renal calculi, which he has had.  It is not uncommon to develop pain going to the penis that is perceived as burning with renal calculi.  The Veteran has documented passage of renal stones and he currently has a small renal calculi in the left kidney and if pieces break off, these small little sharp razor-type stones cause symptoms that radiate from the flank down the ureter to the penis and this is the most likely cause of his symptoms and/or prostatitis, which he has also been treated for.  However, he was not diagnosed with any chronic or recurrent nor did he complain of any chronic or recurrent [disorder] burning semen while on active duty or within the presumptive period thereafter.  

The Veteran has been treated with upper respiratory infections in the past, which of course were flu-like symptoms.  He had viral gastroenteritis while on active duty.  He had upper respiratory infections, which were treated and resolved.  However, he did not develop any chronic sickness with flu-like symptoms during active duty that was persistent nor did he complain of nor is there any documentation that he had a chronic flu-like illness during the presumptive period thereafter, therefore I must conclude that the Veteran's periodic symptoms were in fact related to the typical upper respiratory infections that individuals may have, and which the Veteran has had in the past.  

Once again the, the Veteran does not have any undiagnosed illnesses.  The signs and symptoms that he is complaining of have been attributed to known causes.  They are clearly defined diagnoses listed above.  I do not find any signs or symptoms associated with an undiagnosed condition.  

At the August 2012 hearing, the Veteran reported his military and medical history.  He and his wife described his various symptoms that began both during and since military service.  

A. Initial Considerations

The Board has considered the lay statements of the Veteran, his spouse, and parents and acknowledges that they are competent to give evidence about what the Veteran may have experienced or what they have observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran's statements that he has experiences muscle and joint pain, as well as gastrointestinal problems are credible.  However, the statements that these conditions are related to service are outweighed by the medical evidence, to include VA examiners' opinions as summarized above.  

The Board gives greater probative weight to the reports and opinions of the evaluating VA examiners because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinions, which instead is where most of the probative value is derived.  These examiners also have medical expertise, which is another relevant consideration adding to the opinions' greater probative value.  Moreover, the examiners' opinions are mostly supported by the other evidence of record. 

There also is no medical opinion in the file refuting the VA examiners' unfavorable opinions, and the lay statements are insufficient to rebut this opinion given their lessened probative value.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.

Consequently, the Board finds that the medical opinions are more probative and credible regarding his claims for service connection.

Additionally, the Veteran submitted computer-generated literature (governmental texts as well as reports of medical research pertaining to undiagnosed illnesses) in 2009 and 2012 in support of his contention that he has undiagnosed illnesses.  While it is argued that literature provided by the Veteran is supportive of the claim for service connection, the Board finds that such generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  

B. Presumptive Service Connection for Qualifying Chronic Disabilities 

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

While the Veteran served in Southwest Asia, the Board notes that his particular signs or manifestations are found to be due to identified, rather than "undiagnosed" causes.  As mentioned above, his claimed disabilities have been attributed to diagnosed disabilities.  His sleep impairment and respiratory conditions have been diagnosed as sleep apnea, sinusitis and rhinitis.  Many of his muscle and joint complaints have been related to include DJD, tendonitis, and narrowing of the medial compartments of the knees.  His urinary complaints have been attributed to his kidney stones.  As well, his gastrointestinal complaints are attributable to GERD, diverticulosis, colon polyps, and IBS.  More importantly, at least 3 different VA examiners have indicated that there is no evidence of an undiagnosed illness.  Therefore, on this record, any claim of service connection for the claimed disabilities on the basis of being presumed to be due to an undiagnosed illness must be denied. 

C. Service Connection for Bilateral Elbows on a Direct-Incurrence Basis 

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In light of the discussion above, the Board finds a lack of competent evidence of a current disability upon which to predicate a grant of service connection for a bilateral elbow.  In this regard, the Veteran has neither provided nor identified any medical evidence showing a chronic bilateral elbow disability.  As noted VA examiners have been unable to identify any resultant underlying disability-besides the complaints of elbow pain.  At the March 2010 VA examination there was no abnormality of the elbows to include objective evidence of tenderness or pain.    

So while the March 2010 diagnoses of record include bilateral elbow arthralgia (which is also simply a reference to a painful joint), such diagnoses are not indicative of a disability due to disease or injury.  Mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, based on this evidentiary record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  

D. Service Connection for Right Ear Hearing Loss 

The Veteran has the same problem with his claim for service connection for right ear hearing loss.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

And here, unfortunately, the Veteran has not met these prescribed standards at any point since the filing of this claim for right ear hearing loss.  When examined in October 2009, in light of his claim, an audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 20, 20, 30, and 30 decibels, respectively.  His speech recognition was 96 percent in the right ear.  Thus, he did not have sufficient hearing loss in the right ear overall to be considered a ratable disability for VA compensation purposes.

The United States Court of Appeals for Veterans Claims (Court) has explained that a Veteran need not satisfy these threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case he does not have any current right ear hearing loss disability according to the prescribed standards set forth in this VA regulation.  And absent proof of satisfying the requirements of this regulation at any point or time since the filing of this claim, there simply is no current ratable disability to relate or attribute to his military service. 

For these reasons and bases, the preponderance of the evidence is against this claim, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102. 

E. Service Connection for Bilateral Knee Disability on a Direct-Incurrence Basis 

The VA radiological studies revealed mild narrowing of the knee, which satisfies the first element of Shedden. 

However, the problem with the Veteran's claim is the second and third elements of Shedden.  In regard to the second element of Shedden, evidence of in-service incurrence or aggravation, the STRs do not show complaints, findings, or diagnoses regarding the knees. 

As noted above, the earliest clinical evidence documenting treatment for knee problem is in 2009, when the Veteran filed his claim.  This is approximately 14 years after service discharge.  Further, the medical evidence does not include any competent medical statements or opinions that relate the current degenerative changes to military service.  For these reasons and bases, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102.

F. Service Connection for a Low Back Disability on a Direct-Incurrence Basis 

As noted above, the VA examiner in October 2009 diagnosed lumbar strain, which satisfies the first element of Shedden. 

However, as with his knees, the second and third elements of Shedden are missing in this instance.  In regard to the second element, the STRs do not show complaints, findings, or diagnoses regarding a low back problem. 

The earliest clinical evidence documenting complaints regarding the low back is in 2009, when the Veteran filed his claim.  This is approximately 14 years after service discharge.  Additionally, the Veteran has not provided any competent medical evidence of a nexus between current disability and disease or injury during service.  The medical evidence does not include any competent medical statements or opinions that relate the current degenerative changes to military service.  For these reasons and bases, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102.

G. Service Connection for Gastrointestinal Disorders on a Direct-Incurrence Basis 

Considering the first element of Shedden, post service medical records include diagnoses of GERD, IBS, diverticulosis, and colon polyps.  These diagnoses satisfy this requirement. 

Concerning the second element, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's STRs show he was treated on at least three different occasions for acute viral gastroenteritis.  

While there is evidence of gastric-related complaints during service and current diagnoses, the problem with the Veteran's claim for service connection arises with the third element of Shedden, medical evidence of a nexus.  The medical evidence of record does not include any statements or opinions that attribute the Veteran's current gastrointestinal disorders to his military service, including the gastroenteritis diagnosed in service.  

The only medical opinion of record addressing this determinative issue of etiology of the Veteran's current gastrointestinal problems indicates that the gastroenteritis during service is unrelated to the currently diagnosed gastrointestinal disorders.  The VA examiner in March 2010 that provided this unfavorable opinion reviewed the medical and other evidence in the file for the pertinent history. 

In addition to this medical opinion, the Board took into consideration that the first post service diagnosis regarding a gastrointestinal disorder was in 2009.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim for service connection for gastrointestinal disorders.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102. 

H. Service Connection for Bilateral Hip Disability on a Direct-Incurrence Basis 

The Veteran has the required current diagnosis to account for his complaints of bilateral hip pain.  More specifically, the March 2010 VA X-ray report noted mild sclerotic DJD of the SI joints, bilaterally. 

The problem with the Veteran's claim is the second and third elements of Shedden.  Significantly, the STRs do not show complaints, findings, or diagnoses regarding a bilateral hip disability.  Further, the record does not contain a diagnosis of arthritis within one year subsequent to service discharge, let alone manifestations to a degree of 10 percent within that year.  Again, the earliest evidence documenting a hip abnormality is the March 2010 VA radiographic report, approximately 15 years after service discharge.

In addition, the March 2013 VA physician found that it was less likely than not that the degenerative disability was related to military service.  Again the examiner attributed his DJD to age and his physical condition.   

In this case, the competent evidence is against finding that any claimed disability is linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's bilateral hip disability either had its onset during service or is related to disease or injury in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a bilateral hip disability is not warranted.  

In summary, the Board finds that the preponderance of the competent evidence weighs against the Veteran's claims for service connection for disabilities of the knees, hips, back, elbows, and gastrointestinal system.  Therefore, the claims are denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral elbow disability is denied.

Service connection for a right ear hearing loss is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a gastrointestinal disability is denied.

Service connection for a bilateral hip disability is denied.







____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


